In a medical malpractice action, plaintiff appeals from an order of the Supreme Court, Kings County (Held, J.), entered January 6,1983, which directed a hearing on the propriety of service of process. Appeal dismissed, with costs. An order directing a judicial hearing to aid in the disposition of a motion does not decide the motion and does not affect a substantial right (CPLR 5701, subd [a], par 2, cl [v]), and is, *806therefore, not appealable as of right (see Bagdy v Progresso Foods Corp., 86 AD2d 589, and cases therein cited). Thompson, J. P., Brown, Rubin and Boyers, JJ., concur.